[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
AMENDMENT TO ARTICULATION RE:  SUMMARY JUDGMENT
The Articulation Re:  Summary Judgment dated January 14, 1994 in the above-captioned case is amended as follows:
By deleting the first sentence of the fourth paragraph of page 3 thereof and inserting the sentence below in its stead.
The defendants' statements in their affidavit that an appeal to the ZBA would be futile and that they would suffer an extreme hardship if they were forced to move from their home are merely conclusory and must be disregarded.
Teller, J. CT Page 677